     Case 4:19-cv-00044-BMM Document 144-15 Filed 05/06/20 Page 1 of 5



Timothy M. Bechtold
Bechtold Law Firm, PLLC
P.O. Box 7051
Missoula, Montana 59807
(406) 721-1435
tim@bechtoldlaw.net
Attorney for all Plaintiffs


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION



NORTHERN PLAINS RESOURCE
COUNCIL, et al.,

            Plaintiffs,

                   v.

U.S. ARMY CORPS OF ENGINEERS,
et al.,
                                        CV 19-44-GF-BMM
            Defendants,
                                        Declaration of Donna Shaunesey
TC ENERGY CORPORATION, et al.,          in Support of Plaintiffs’ Opposition
                                        to Defendants’ Motions for Stay
            Intervenor-Defendants,      Pending Appeal

STATE OF MONTANA,

            Intervenor-Defendant,

AMERICAN GAS ASSOCIATION,
et al.,

            Intervenor-Defendants.
     Case 4:19-cv-00044-BMM Document 144-15 Filed 05/06/20 Page 2 of 5



I, Donna Shaunesey, declare and state as follows:

      1.    My name is Donna Shaunesey. I am over 18 years old and am

competent to give this declaration. All information herein is based on my personal

knowledge and experience unless otherwise indicated.

      2.    I live in Charlottesville, Virginia.

      3.    I am an active member of the Sierra Club, and I serve as the chair of

Sierra Club-Virginia Chapter’s Piedmont Group.

      4.    The Atlantic Coast Pipeline (“ACP”) is an approximately 604-mile

long gas pipeline proposed to be built across West Virginia, Virginia, and North

Carolina. This would include approximately 333 miles of 42-inch-diameter

pipeline and approximately 186 miles of 36-inch-diameter pipeline. The Army

Corps of Engineers authorized the Pipeline’s stream and wetland crossings using

Nationwide Permit 12. I understand that this included 153 crossings in the

Huntington District, 187 crossings in the Pittsburgh District, 889 crossings in the

Norfolk District, and 552 crossings in the Wilmington District. The pipeline also

includes horizontal directional drilling (“HDD”).

      5.    I am aware that as a result of a lawsuit filed in the Fourth Circuit

Court of Appeals by the Sierra Club and others in 2018, challenging the Army

Corps’ use of Nationwide Permit 12 for ACP, the Huntington, Norfolk, Pittsburgh,

and Wilmington Districts suspended or vacated their Nationwide Permit 12


                                          1
      Case 4:19-cv-00044-BMM Document 144-15 Filed 05/06/20 Page 3 of 5



verifications for the pipeline. I understand that the Corps has not yet re-issued its

Nationwide Permit 12 verifications for ACP. I am also aware that the U.S. Fish and

Wildlife Service’s biological opinion for ACP has been vacated by the Fourth

Circuit Court of Appeals.

      6.     I am very concerned about the ACP’s impacts on Virginia’s

environment, including its impact on rivers and streams, and the species that

inhabit those ecosystems.

      7.     The ACP would cross the James River, which feeds directly into the

Chesapeake Bay. My understanding is that ACP plans to burrow under the James

River using a technique called horizontal directional drilling (“HDD”). I am

concerned about the negative impacts that this could have on the river and

surrounding ecosystems. I enjoy recreating on the James River, and am on the river

at least six times a year. I usually put my kayak in near Wingina, VA, which is less

than two miles from where the pipeline would cross the river. Usually I paddle for

45 minutes to an hour and then camp on an island on the James. On these overnight

outings, I enjoy observing river otters, wild turkeys, and other wildlife. In addition,

about three years ago, I did a three-day canoe trip down the James River with a

group of people who are concerned about the ACP’s impacts. We launched at

Yogaville, VA, at the location where the ACP would cross the river, and paddled

downstream to Richmond, VA.


                                          2
     Case 4:19-cv-00044-BMM Document 144-15 Filed 05/06/20 Page 4 of 5



      8.     I also often visit James River State Park, especially in the winter. I

hike along the river, camp there, and enjoy the park’s wetlands and other

ecosystems. I also go hiking and backpacking in a pristine area along Ramsey’s

Draft, which is another stream that the ACP would cross. I also recently

backpacked at Braley Pond where the pipeline is proposed to cross, and I enjoy

hiking in the mountains that the ACP would go through. This includes spending

time on the Appalachian Trail, including hiking the section where the pipeline is

proposed to cross.

      9.     I am very concerned about the ACP’s potential impacts on Virginia’s

environment and on wildlife, including endangered and other sensitive species.

The Final Environmental Impact Statement for the ACP states that the James

spinymussel is a federally endangered species that is known to occur from the

headwaters of tributaries of the upper James River watershed; that Atlantic pigtoe

may be found in the James River basin; that there are identified occurrences of the

green floater within two miles of ACP in the James River; that an introduced

population of orangefin madtom is found in the James River drainage; and that

there are listed occurrences of the yellow lance in the James River within two

miles of ACP. I am worried that constructing and maintaining the pipeline will

negatively affect these and other species.




                                         3
     Case 4:19-cv-00044-BMM Document 144-15 Filed 05/06/20 Page 5 of 5



      10.    If the Army Corps cannot use its flawed Nationwide Permit 12 for this

project, it would help protect the ecosystems and species that I’m concerned about.



I hereby declare under penalty of perjury pursuant to the laws of the United States

that the above is true and correct to the best of my knowledge.

Dated this _____ day of May, 2020.



                                                    _________________________
                                                    Donna Shaunesey




                                       4
